DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed 01/05/2022 (“Amendment”). Claims 1-9 are currently under consideration. The Office acknowledges the amendments to claim 1.
Newly submitted claims 21 and 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention of claims 1-9 is distinct from the invention of claims 21 and 22 because the process as claimed can be practiced by another materially different apparatus, such as one which only has one receiving antenna instead of multiple receiving antennas, and one which does not have a contact force sensor.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 and 22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0187917 (“Clark”) in view of US Patent Application Publication 2016/0228180 (“Sliwa”), US Patent Application Publication 2018/0303414 (“Toth”), US Patent 5,535,444 (“Grandfield”), and US Patent Application Publication 2009/0111390 (“Sutton”).
Regarding claim 1, Clark teaches [a] probe (¶ 0024, Figs. 1 and 2, invasive probe in the form of a catheter 28) having a contact force sensor (Abstract, ¶¶s 0026 and 0027 (which mention contact force), and as shown in Fig. 3), the contact force sensor comprising: an elastic element having first and second ends (¶ 0029, Fig. 3, resilient coupling member 60 comprising a coil spring, the coil spring being a part of joint 54, which is described as being elastic in ¶ 0027), the elastic element being disposed along a longitudinal axis of the probe (Fig. 3, coupling member 60 being disposed along the longitudinal axis 25); a transmitter comprising … a coil…, the coil being configured to transmit signals in a predefined frequency in a given range of frequencies, the transmitter … being coupled to the first end of the elastic element (Fig. 3, field generator MF, coupled to the distal end of the elastic element by moving, as part of distal portion 13D, based on the deflection facilitated by the elastic element - see ¶¶s 0032, 0027, and 0029. ¶ 0046 describes field generator MF as transmitting signals at a selected frequency (i.e., a pre-defined frequency) in a range between 16 kHz and 25 kHz); a receiver … having multiple receiving antennas arranged therein, the multiple receiving antennas being configured to receive the signals from the transmitter coil, the receiver … being coupled to the second end of the elastic element (sensor coils 
Clark does not appear to explicitly teach the transmitter comprising a planar surface perpendicular to the longitudinal axis of the probe, the planar surface of the transmitter having a coil arranged therein, the transmitter planar surface being coupled to the first end of the elastic element. Clark does not appear to explicitly teach the receiver comprising a planar surface perpendicular to the longitudinal axis of the probe and parallel to the transmitter planar surface, the receiver planar surface having the multiple receiving antennas arranged therein, the receiver planar surface being coupled to the first end of the elastic element.
Sliwa teaches a contact force sensing probe (Title, Abstract) having sensing coils 44, 46, and 48 arranged opposite an element 50 (Figs. 2 and 3, ¶¶s 0029 and 0035). These components are rigidly fixed in their respective portions 68 and 70 (¶ 0033, the coils should be prohibited from bending, and may be disposed about their own internal stationary cores; ¶ 0034, movement of element 50 relative to the coils reproducibly affects the magnetic field, meaning that the position of the elements does not change; ¶ 0037, coil 44 is rigidly mounted to tip 70 and element 50 is rigidly attached to portion 68; ¶ 0038, rigid attachment; claim 5, rigid attachment). As such, they constitute a receiver having a planar surface and a transmitter having a planar surface, the surfaces perpendicular to the longitudinal axis of the probe and parallel with each other as e.g. shown in Fig. 3. The surfaces are necessarily there because they provide the rigid attachment which keeps the elements from moving, except for with deflection of spring 76 (¶ 0026).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rigidly attach the field generator MF and sensors S1, S2, and S3 to their respective portions 13D and 13P in Clark, as in Sliwa, for the purpose of enabling the deflection of the distal tip to be reproducibly measured (Sliwa: ¶¶s 0026 and 0034, based on the predetermined characteristics of the spring 76). The coupling of the ends would be achieved as already described.


Toth teaches a guidewire comprising a sensing tip, the sensing tip coupled to a high fidelity amplifier located nearby (claim 162), e.g. in a microcircuit (claims 165 and 166). The microcircuit comprises a recording front end that is located within a few inches of the sensing elements (Fig. 15a, ¶¶s 0362 and 0363). Toth teaches that one or more secondary sensors, including e.g. an interfacial load sensor (i.e., a contact force sensor), can each be coupled to a respective secondary amplifier (claim 167). The amplifiers are configured to amplify received signals in a user-selectable manner (¶ 0278).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate amplifiers with each sensor/antenna of Clark-Sliwa (Clark: sensor coils S1, S2, and S3 being antennas), for the purpose of amplifying the sensed signals as close as possible to the source (Toth: ¶ 0207), enabling low-noise recording of even small signals (Toth: ¶ 0276, i.e., increasing signal-to-noise ratio), and for the purpose of minimizing the number of wires needed to extend to the proximal end of the probe (Toth: ¶ 0363).
Clark-Sliwa-Toth does not appear to explicitly teach the amplifiers being narrow-band amplifiers.
	Grandfield teaches that a narrow-band amplifier is a conventional type of RF amplifier (col. 6, lines 55-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the amplifiers of the combination narrow-band amplifiers, as in Grandfield, as the simple substitution of one amplifier arrangement (the one of Toth) for another (that of Grandfield) with predictable results (amplifying the received signals according to conventional means - also see Toth: ¶ 0278, describing user-configurable bandwidth, and ¶ 0276, describing low-noise detection of desired signals).
Clark-Sliwa-Toth-Grandfield does not appear to explicitly teach that the amplifiers have a pass-band that matches the given range of frequencies (although this is implied by the narrow-band amplifier of Grandfield).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to tune the narrow-band amplifiers of the combination to pass signals that match the frequencies of the transmitter, as in Sutton, for the purpose of minimizing the effects of undesired frequencies (Sutton: ¶ 0148).
Regarding claim 2, Clark-Sliwa-Toth-Grandfield-Sutton teaches all the features with respect to claim 1, as outlined above. Clark-Sliwa-Toth-Grandfield-Sutton further teaches the probe being configured to communicate with a processor, which is configured to receive the signals amplified by the multiple narrow-band amplifiers, and to estimate, based on the received signals, a deflection of the first end relative to a longitudinal axis of the elastic element at the second end (Clark: ¶ 0032, the processor 36 receives the signals and calculates an angular deflection of the distal portion 13D relative to the proximal portion 13P. Because the elastic joint 54 is between the distal portion 13D and proximal portion 13P (¶ 0027), the deflection occurs between the first and second ends (i.e., relative to a point at the second end corresponding to the longitudinal axis of the elastic joint) - also see ¶¶s 0004, 0005, 0030, and 0031).
Regarding claim 3, Clark-Sliwa-Toth-Grandfield-Sutton teaches all the features with respect to claim 1, as outlined above. Clark-Sliwa-Toth-Grandfield-Sutton further teaches wherein the signals comprise radio-frequency (RF) signals (Clark: ¶ 0046, field generator MF generates frequencies in the range between about 16 kHz and 25 kHz, which is the radio-frequency range, as evidenced by ¶ 0007 of US Patent Application Publication 2013/0324911 (“Ohri”) - “Radio-frequency (RF) and microwave (MW) energy are electromagnetic radiation in the frequency ranges of 3 kilohertz (kHz) to 300 Megahertz (MHz), and 300 MHz to 300 gigahertz (GHz), respectively”).
Regarding claim 5,
Regarding claim 6, Clark-Sliwa-Toth-Grandfield-Sutton teaches all the features with respect to claim 1, as outlined above. Clark-Sliwa-Toth-Grandfield-Sutton further teaches wherein the multiple receiving antennas comprise one or more respective coils (Clark: Fig. 3, S1, S2, and S3, ¶ 0031).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Clark-Sliwa-Toth-Grandfield-Sutton in view of US Patent Application Publication 2014/0247152 (“Proud”).
Regarding claim 4, Clark-Sliwa-Toth-Grandfield-Sutton teaches all the features with respect to claim 1, as outlined above. Clark-Sliwa-Toth-Grandfield-Sutton does not appear to explicitly teach wherein the transmitter comprises a dipole radiator.
Proud teaches that dipole antennas can be used instead of magnetic-type antennas for transmit and receive antenna systems (¶ 0274, the transmission being radiation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dipole radiator/antenna in the combination, as in Proud, as the simple substitution of one known type of transmission antenna (the magnetic one of Clark) for another (the electric one of Proud) with predictable results (generation of an electromagnetic field that can be detected by the sensor coils S1, S2, and S3 of Clark).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Clark-Sliwa-Toth-Grandfield-Sutton in view of US Patent Application Publication 2006/0062277 (“Friedrich”).
Regarding claim 7, Clark-Sliwa-Toth-Grandfield-Sutton teaches all the features with respect to claim 1, as outlined above. Clark-Sliwa-Toth-Grandfield-Sutton does not appear to explicitly teach wherein each of the narrow-band amplifiers comprises a respective field effect transistor (FET).
Friedrich teaches a narrowband amplifier (¶¶s 0036 and 0041, Fig. 4, narrowband amplifier 8) that comprises a field effect transistor (Fig. 4, FETs 18-1, 18-2, 23-1, and 23-2, as described in ¶¶s 0041 and 0042).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a narrowband amplifier comprising a FET in the combination, as in Friedrich, for the purpose of enabling selection of a particular frequency band/channel (Friedrich: Abstract 
Regarding claim 8, Clark-Sliwa-Toth-Grandfield-Sutton-Friedrich teaches all the features with respect to claim 7, as outlined above. Clark-Sliwa-Toth-Grandfield-Sutton-Friedrich further teaches wherein each of the narrow-band amplifiers comprises a respective resonant circuit, which is coupled to the FET and has a resonant frequency that matches the given range of frequencies (Friedrich: Abstract and ¶¶s 0044 and 0045, describing resonant circuits whose resonant frequency is set for selecting a desired channel - also see ¶ 0039, describing matching frequency bands between the transmitter 1 and receiver 4. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this resonant circuit/FET arrangement in the combination, for the purpose of enabling selection of a particular frequency band/channel from a range of frequencies, including those outputted by the field generator of Clark, thereby improving detection by enabling specific signal identification (Friedrich: Abstract and ¶¶s 0041-0044, the transistors, together with the resonant circuits, enable channel selection)).
Regarding claim 9, Clark-Sliwa-Toth-Grandfield-Sutton teaches all the features with respect to claim 1, as outlined above. Clark-Sliwa-Toth-Grandfield-Sutton does not appear to explicitly teach wherein each of the narrow-band amplifiers comprises a respective resonant circuit having a range of resonance frequencies that matches the given range of frequencies. 
Friedrich teaches a narrowband amplifier (¶¶s 0036 and 0041, Fig. 4, narrowband amplifier 8) that comprises field effect transistors (Fig. 4, FETs 18-1, 18-2, 23-1, and 23-2, as described in ¶¶s 0041 and 0042) and associated resonant circuits, which are used together to select desired channels (Abstract and ¶¶s 0044 and 0045, describing the resonant frequency being set for selecting the desired channel - also see ¶ 0039, describing matching frequency bands between the transmitter 1 and receiver 4). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this resonant circuit/FET arrangement in the combination, for the purpose of enabling selection of a particular frequency band/channel from a range of frequencies, including those outputted by the field generator of Clark, thereby improving detection by enabling specific 

Response to Arguments
Applicant’s arguments filed 01/05/2022 have been fully considered. 
In response to the arguments regarding the rejections under 35 USC 103, they are persuasive to the extent that Clark does not teach the planar surfaces. However, a new grounds of rejection is made in further view of Sliwa. Sliwa explains that the same components as in Clark are fixed, thereby suggesting structures having planar surfaces comprising the coils/antennas. The components of Sliwa enable e.g. the entire coil of coils 44, 46, and 48 shown in Fig. 3 to not change position, which means that the whole length of the coil is fixed. Further, the described reproducibility requires a fixed relative arrangement between the element 50 and the coils 44, 46, and 48 (e.g. spaced apart, perpendicular to the longitudinal axis, and having surfaces parallel with each other), the measurements ultimately being based on the predetermined characteristics of the spring 76, which is what changes (deflects). As such, all claims remain rejected in light of the prior art.

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


                                                                                                                                                                                                        

/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791